Citation Nr: 0945324	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-23 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
right ankle injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a separate evaluation for nerve impairment 
secondary to right ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
 

INTRODUCTION

The appellant served on active duty from February 1992 to 
February 1995.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the appellant testified before the 
undersigned Veteran's Law Judge (VLJ).  A copy of the 
transcript is associated with the claims folder.

Based on hearing testimony, the VLJ granted the motion to 
advance on the Board's docket.  38 U.S.C.A. § 7107(a)(2) 
(West 2002); 38 C.F.R. § 20.900(c) (2009).

The issues of entitlement to service connection for headaches 
and a separate disability evaluation for nerve impairment 
secondary to service-connected right ankle disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Service connected right ankle disability is currently 
manifested by chronic pain and decreased range of motion, 
without additional functional impairment following repetitive 
use, fatigability, or lack of endurance on repetitive motion.  
The impairment is marked.



CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of right 
ankle injury are met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b).  As a fourth notice 
requirement, VA must "request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b) (1); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice must be provided "at the time" that VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini at 119 (2004).  This timing 
requirement applies equally to the initial-disability-rating 
and effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VA received a claim for increase in September 
2005 and again in April 2006.  VA sent the appellant a VCAA 
letter dated October 2005 informing her that she must submit 
evidence that her condition had worsened to establish 
entitlement.  Thereafter, an increase was granted in March 
2006, and soon thereafter, in April 2006, the appellant 
asserted that her condition had worsened.  VA sent the 
appellant a VCAA letter dated June 2006.  The appellant was 
referred to the information provided in the October 2005 
letter, and provided notice of how VA determines disability 
ratings and assigns effective dates.  The Board finds that 
the VCAA letters essentially met the statutory notice 
requirements as outlined above.  VA informed the appellant 
that, in evaluating claims for increase, VA looks at the 
nature and symptoms of the condition, severity and duration 
of the symptoms, and impact on employment.  The Board notes 
that there is no specific test or diagnostic finding or 
measurement that must be shown to establish entitlement.  
Vasquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008).  As 
such, there was no requirement to provide the appellant with 
the rating schedule for right ankle disability and the 
fairness of the adjudication process remains intact here.

The appellant has had a meaningful opportunity to participate 
in the adjudication of this claim.  She provided testimony at 
a Decision Review Officer hearing and before later at a 
hearing before the undersigned VLJ.  Any procedural defect 
has not affected the essential fairness of the adjudication 
now on appeal.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA afforded her a 
VA examination.  VA afforded the appellant the opportunity to 
appear for a hearing.  She testified before the undersigned 
VLJ in September 2009.  A copy of the transcript is 
associated with the claims folder.  The Board notes that the 
recent VA examinations is are adequate as it reflects a 
pertinent medical history, clinical findings, and a 
diagnosis.  The adequacy of this examination has not been 
challenged by either the appellant or her representative.  
The appellant reported VA treatment at her Decision Review 
Officer (DRO) hearing in February 2007 and, subsequently, VA 
treatment records were requested; no medical records apart 
from the December 2005 report of examination were found.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Claims for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.  We conclude that 
the disability has not significantly changed and a uniform 
evaluation is warranted during the appeal period.

The words "moderate" and "marked"" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions." 38 C.F.R. § 4.6.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a.  For VA 
purposes, normal dorsiflexion of the ankle is from 0 to 20 
degrees, and for plantar flexion is from 0 to 45 degrees.  38 
C.F.R. § 4.71a, Plate II.

Diagnostic Code (DC) 5271 provides ratings based on 
limitation of motion of the ankle. Moderate limitation of 
motion of the ankle is rated as 10 percent disabling; and 
marked limitation of motion of the ankle is rated as 20 
percent disabling.  38 C.F.R. § 4.71a, DC 5271.

Historically, the record shows that the RO awarded service 
connection for right ankle injury in a July 1995 rating 
decision.  A noncompensable disability evaluation was 
assigned under DC 5271.  In a March 2006 rating decision, a 
10 percent evaluation was assigned under DC 5271 based on 
clinical findings for moderate limitation of motion due to 
heel cord tightness, nerve injury, pain and fatigue.

Under DC 5271, a 10 percent evaluation is provided for 
moderate limitation of ankle motion.  The 10 percent 
evaluations contemplate periarticular pathology productive of 
painful motion. 38 C.F.R. § 4.59.  They are also consistent 
with the functional equivalent of moderate limitation of 
motion of the ankle.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 207-8 (1995).  For an increased 
rating, the evidence must demonstrate the functional 
equivalent of marked limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.

In December 2005, the appellant underwent VA examination.  
The appellant complained of increased right ankle pain the 
past 2 years along with symptoms of swelling after being on 
her feet for 4 to 5 hours, morning stiffness, and limited 
activities due to ankle problems.  She reported markedly 
limited weight bearing recreational activities.  By history, 
there was no giving-way, fatigue, or lack of endurance.  The 
appellant indicated that she could not wear a shoe with a 
heel and had to wear an open back shoe.  She reported 
symptomatic treatment and pain as 4 in the morning and 8 to 9 
at the end of the day.  The report shows that she did not use 
crutches, brace, cane, or corrective shoes.  Objectively, 
there was tenderness of the right ankle and some loss of 
range of motion with marked tightness of the heel cord.  The 
report notes some loss of sensation distal to the lateral 
malleolus extending to the mid foot area.  No calluses or 
deformities were found.  Dorsiflexion was -10 degrees; 
plantar flexion was 32 degrees with pain.  The report shows 
that there was no additional functional impairment following 
repetitive use, to include any change in the range of motion 
and amount of pain.  No fatigability or lack of endurance was 
found although the appellant reported some problems after 
being on her feet all day long.  The diagnosis was status 
post chip fracture of right ankle with significant residual 
chronic pain, loss of range of motion, and allodynia.

In February 2007, the appellant testified before a DRO at the 
RO.  She argued that 32 degrees of plantar motion and fatigue 
on use as documented in the recent VA examination warranted a 
higher evaluation, 20 percent.  She reported that her pain 
"stays at a 7 all the time" and indicated that pain was 10+ 
after use.  She denied wearing a brace or orthotic, and 
taking any pain medication.  The appellant reported 
instability with daily giving-way, daily swelling, and pain.  
She stated that she wore tennis shoes.

In September 2009, the appellant testified before the 
undersigned VLJ.  She reported symptoms as follows:  
Instability, giving-way, numbness, swelling, limitation of 
motion, and pain.  She indicated that she was a registered 
nurse and did not trust herself helping patients because of 
instability.  She further indicated that she wore support 
hose at work because the shifts were very long.  Later, the 
appellant acknowledged on questioning by the VLJ that she 
actually was not employed at this time; but rather, she was 
attending school.  The appellant indicated that she regularly 
wears an ankle brace and treats her condition with heat, 
massage, ice, and Ibuprofen.  She stated that she does not 
wear tennis shoes or any shoe with a back, and that she has 
orthotics.  She further stated that she can not walk very 
long.  The appellant did not report leaving her job as a 
hospital nurse due to service-connected right ankle 
disability.

Analysis

In weighing the evidence of record, the Board concludes that 
the evidence warrants the assignment of a 20 percent 
evaluation for right ankle disability.  Service connected 
right ankle disability is currently manifested by chronic 
pain and decreased range of motion, with subjective report of 
fatigability and instability.  Specifically, marked 
limitation of motion has been demonstrated.  Dorsiflexion is 
unable to reach neutral by 10 degrees, and plantar flexion is 
limited to 32 degrees.  This coupled with the Deluca factors 
warrants a 20 percent evaluation under DC 5271.  Accordingly, 
the claim is granted.
The Board notes that this is the maximum evaluation available 
under DC 5271.  In order to warrant a higher rating, the 
ankle must be ankylosed or there must be evidence of 
impairment of the tibia or fibula.  38 C.F.R. § 4.71a, DC 
5270 and 5262, respectively.  Neither is shown in this case.  
The appellant does not have ankylosis of the ankle and still 
retains movement of the right ankle.  Also, the evidence 
shows no indication of malunion of the tibia and fibula.

To the extent the there may be neurological defects, such is 
the subject of the Remand portion of this decision.

Accordingly, a 20 percent evaluation is granted for right 
ankle disability.  The Board finds that a uniform disability 
evaluation is appropriate, and that there is no basis for a 
staged rating.  See Hart and Fenderson, supra.

Extraschedular Consideration

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The Board 
acknowledges that the appellant has testified she is 
unemployed at present.  However, the record further shows 
that she is attending school.  The record is silent for 
hospitalizations or other severe or unusual impairment due to 
the service-connected right ankle disability being 
adjudicated herein.  The rating criteria for the disability 
here contemplates not only her symptoms but the severity of 
her disability.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations 
of service-connected right ankle disability.  See 38 U.S.C.A. 
§ 1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration for these 
disabilities is not warranted.


ORDER

A 20 percent evaluation for right ankle disability is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


REMAND

Headaches

The appellant reports that she developed headaches in service 
and continues to have headaches.  She further reports that 
she believes that these headaches are secondary to service-
connected temporomandibular joint derangement.  In support of 
her claim, the appellant submitted a private medical 
statement dated November 2006 from S.T. Van Assche, MD, 
FAAFP.  The physician noted the history reported by the 
appellant, to include suffering from intermittent muscle 
tension headaches since 1992 and surgical treatment for 
severe TMJ problems in 1994.  The physician concluded his 
letter saying "It is the opinion of this provider that this 
patient's muscle tension headaches are due to the same causes 
as her TMJ and thus desire service connected award."

The Board observes that a complete a rationale is not 
provided for this opinion, and none can be discerned from 
narrative preceding the opinion statement.  The physician did 
not report any specific cause for the TMJ problems; rather it 
was reported that she had problems and surgery only.

In view of the appellant's headache complaints and the 
indication that this may be related to her service-connected 
TMJ derangement, the Board believes that a VA examination 
with an opinion is necessary to address whether the appellant 
has headaches secondary to service-connected TMJ derangement.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the 
threshold is low when considering whether there is an 
indication that a disability or persistent or recurring 
symptoms of a disability may be associated with the veteran's 
service); see also Duenas v. Principi, 18 Vet. App. 512 
(2004) (The Court held that an examination must be conducted 
where the record before the Secretary (1) contains competent 
evidence that the veteran has persistent or recurrent 
symptoms of disease and (2) indicates that those symptoms may 
be associated with his active military service).  Also, all 
private treatment records of Dr. Van Assche should be 
requested.

Nerve Impairment

The record reflects that the appellant sustained a chip 
fracture to the right ankle in service, with the development 
of bony loose body in the ankle requiring surgery.  Service 
connection was established for right ankle disability in a 
July 1995 rating decision.  On VA examination in December 
2005, the examiner reported that "There is likely a nerve 
injury that occurred at the time of the injury and /or 
surgery which contributes to the present symptoms."

The Board observes that report of VA examination dated 
December 2005 did not address the nature and severity of any 
current nerve injury related to the service-connected right 
ankle disability to permit consideration of a separate 
disability evaluation based on nerve impairment.  Therefore, 
remand for a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  All private treatment records of Dr. 
Van Assche should be requested.

2.  A VA examination should be conducted 
to ascertain whether the appellant's 
reported headaches are proximately due to 
or aggravated by service-connected TMJ 
derangement.  The examiner should provide 
an opinion that indicates whether it is 
likely, as likely as not, or not likely 
that headaches are (a) secondary to TMJ 
derangement, or (b) aggravated by TMJ 
derangement.  A complete rationale for 
all opinions must be provided.

3.  A VA examination should be conducted 
to ascertain the nature and severity of 
any nerve impairment secondary to 
service-connected right ankle disability.  
All appropriate tests should be 
conducted.  If nerve impairment secondary 
to right ankle disability is shown, the 
examiner should identify the nerve group 
and describe the sensory and/or motor 
function impairment.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


